DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered, but they are moot in view of new grounds of rejection necessitated by amendment.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY CONTROL APPARATUS, IMAGING SYSTEM, CONTROL METHOD, AND RECORDING MEDIUM FOR GENERATING A SPLIT SCREEN WITH A FIXED INDICATOR.


Claim Objections
Claim 1 is objected to because of the following informalities:  “-an image corresponding” should be “[[-]]an image corresponding.”  Appropriate correction is required.
It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n) and (j). Claims 19, 22-24, 27, 31, 33, and 34 are improper dependent claims because they do not refer to a preceding claim. If allowable subject matter is found, the claims will be properly renumbered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a wherein the first image is an image indicating an imageable range” is not defined in the specification. Rather, as shown in Fig.3, the imaging unit has an imaging range of the frame 211. Nothing on the terminal apparatus 120 displays an “imageable range.” Although swiping is allowed, there is no range displayed in the image. Therefore, the claims are rejected. For the purpose of examination, the claims are interpreted as “11. (Previously Presented) The display control apparatus according to claim 2, wherein the first image is an image 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 7, 11, 14, 16, 17, 19, 20, 24, 28, 31, 33-35, 39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, et al.(US 2013/0218464 A1), [hereinafter Chen], and further in view of Bells, (U.S. Patent Application Publication No. 2014/0244165 A1), [hereinafter Bells].
Regarding claim 1, Chen discloses a display control apparatus (a navigation device displaying a navigation map on a touch screen; 0016) comprising:
a display control unit configured to cause a display unit to 
display, in a first region of a screen, at least a part of a first image (a first display block 112 of the touch screen 110; ¶0016 and Fig. 2),
display, in the first region of the screen, an indicator overlapping a first portion of the first image (a first destination P1 of a trip in the area B; ¶0016 and Fig. 2), and
display, in a second region of the screen, an image corresponding to the first portion of the first image overlapped by the indicator (Element 114 of Fig. 2), the second region being different from the first region (Elements 112 and 114 are different in Fig. 2); and
a reception unit configured to receive an operation for moving the first image within the first region (the user can move his finger to generate a touch gesture T2; ¶0017), wherein,
the display control unit is configured to cause the display unit to display, in the second region, -an image corresponding to the second portion (Fig. 4 showing area J) of the first image overlapped by the indicator (Fig. 4 element P2) after the display control unit has moved the first image within the first region (Fig. 4).
However, Chen does not explicitly disclose a computer executing instructions that, when executed by the computer, cause the computer to function: and in a case where the operation is received, the display control unit is configured to cause the first image to move with respect to the screen so that the indicator overlaps a second portion of the first image while a position of the indicator is fixed with respect to the screen and a position of the first region is fixed with respect to the screen.
Bells suggests a computer executing instructions that, when executed by the computer, cause the computer to function: (a computer-readable medium comprising instructions in code which when loaded into a memory and executed by a processor of a computing device cause the computing device; 0022, 73-74) and in a case where the operation is received, the display control unit is configured to cause the first image to move with respect to the screen so that the indicator overlaps a second portion of the first image (Fig. 5 showing indicator 250 overlap a second portion of the first image) while a position of the indicator is fixed with respect to the screen (The graphical current location indicator 250 may be placed at a default position relative to the viewport, e.g. in the center of the viewport; ¶0042) and a position of the first region is fixed with respect to the screen (As shown by way of example in FIG. 4 and FIG. 5, the user repositions the graphical current location indicator 250 by touching and dragging the graphical current location indicator (to move the indicator as shown from FIG. 4 to FIG. 5); ¶0045 where element 150 [i.e., position of the first region] remains fixed on the screen).
Therefore, it would have been obvious at the time the invention was filed to incorporate the display of Chen with the viewport relocation suggested by Bells. The motivation would be to reposition the viewport in response to a user input. Bells at ¶0020.
Regarding claim 2, Chen, further in view of Bells, [hereinafter Chen-Bells], suggest all the limitations and motivation of claim 1, as discussed above. Chen also suggests wherein the first image is an image comprising a plurality of images captured by an imaging unit (although the navigation M is a complete and continuous image to the user, but to the navigation device 100, the navigation map M is constituted of a plurality of maps of areas A-J; ¶0020).
Regarding claim 3, Chen-Bells suggest all the limitations and motivation of claim 2, as discussed above. Chen also suggests wherein the first image is an image in which a plurality of images captured by the imaging unit is composited (although the navigation M is a complete and continuous image to the user [i.e., composited], but to the navigation device 100, the navigation map M is constituted of a plurality of maps of areas A-J; ¶0020).
Regarding claim 7, Chen-Bells suggest all the limitations and motivation of claim 1, as discussed above. Chen also suggests further comprising a touch panel (displaying a picture on a touch screen; ¶0006), wherein the operation is an operation performed within the first region on the touch panel (When a user move his finger to generate a touch gesture T1 for circling the area B of the navigation map M on the touch screen 110; ¶ 0016 and Figs. 1 and 2).
Regarding claim 11, Chen-Bells suggest all the limitations and motivation of claim 2, as discussed above. Chen also suggests wherein the first image is an image (a zoomed-out original picture and a zoomed-in area of the original picture in the split screen; ¶0028) indicating an imageable range where the imaging unit is capable of imaging, by changing an imaging range (see discussion above – not given any patentable weight).
Regarding claim 14, Chen-Bells suggest all the limitations and motivation of claim 1, as discussed above. Bells also suggests wherein the display control unit is configured to cause the display unit to display the indicator in a region including a center of the first region (The graphical current location indicator 250 may be placed at a default position relative to the viewport, e.g. in the center of the viewport; ¶0042 and As shown by way of example in FIG. 4 and FIG. 5, the user repositions the graphical current location indicator 250 by touching and dragging the graphical current location indicator (to move the indicator as shown from FIG. 4 to FIG. 5); ¶0045 where element 150 [i.e., position of the first region] remains fixed on the screen).
Regarding claim 16, Chen-Bells suggest all the limitations and motivation of claim 1, as discussed above. Chen also suggests wherein the indicator is smaller than the first region (Fig. 2 showing the indicator below the letter B is smaller than element 112 [i.e., first region]).
Regarding claim 17, Chen-Bells suggest all the limitations and motivation of claim 1, as discussed above. Chen also suggests wherein a first end of the first region corresponds to a first end of the screen (Fig. 2, top edge of element 112 touching the top edge of the touch screen 110), and a second end of the first region different from the first end of the first region corresponds to a second end of the screen different from the first end of the screen (Fig. 2, bottom edge of element 112 touching the bottom edge of the touch screen 110).
Regarding claim 19, Chen-Bells suggest all the limitations and motivation of claim 2, as discussed above, in apparatus form rather than method form. Chen also discloses a method (A method for generating split screen; Abstract). Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 19.  
Regarding claim 20, Chen-Bells suggest all the limitations and motivation of claim 3, as discussed above, in apparatus form rather than method form. Chen also discloses a method (A method for generating split screen; Abstract). Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 20.  
Regarding claim 24, Chen-Bells suggest all the limitations and motivation of claim 7, as discussed above, in apparatus form rather than method form. Chen also discloses a method (A method for generating split screen; Abstract). Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 24.  
Regarding claim 28, Chen-Bells suggest all the limitations and motivation of claim 11, as discussed above, in apparatus form rather than method form. Chen also discloses a method (A method for generating split screen; Abstract). Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to those elements of claim 28.  
Regarding claim 31, Chen-Bells suggest all the limitations and motivation of claim 14, as discussed above, in apparatus form rather than method form. Chen also discloses a method (A method for generating split screen; Abstract). Therefore, the supporting rationale of the rejection to claim 14 applies equally as well to those elements of claim 31.  
Regarding claim 33, Chen-Bells suggest all the limitations and motivation of claim 16, as discussed above, in apparatus form rather than method form. Chen also discloses a method (A method for generating split screen; Abstract). Therefore, the supporting rationale of the rejection to claim 16 applies equally as well to those elements of claim 33.  
Regarding claim 34, Chen-Bells suggest all the limitations and motivation of claim 17, as discussed above, in apparatus form rather than method form. Chen also discloses a method (A method for generating split screen; Abstract). Therefore, the supporting rationale of the rejection to claim 17 applies equally as well to those elements of claim 34.  
Regarding claim 35, Chen-Bells suggest all the limitations and motivation of claim 1, as discussed above. Chen also discloses the display unit configured to display the at least part of the first image, the indicator and the image corresponding to the region in the first image overlapped by the indicator (Fig. 2). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 35.  
Regarding claim 39, Chen-Bells suggest all the limitations and motivation of claim 1, as discussed above, in apparatus form rather than method form. Chen also discloses a method (A method for generating split screen; Abstract). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 39.  
Regarding claim 41, Chen-Bells suggest all the limitations and motivation of claim 1, as discussed above, in apparatus form rather than method form. Chen also discloses a computer-readable storage medium (a computer-readable medium comprising instructions in code which when loaded into a memory and executed by a processor of a computing device cause the computing device…; ¶0022, 73-74). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 41.


Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Bells, and further in view of Gray et al., (U.S. Patent No. 9,247,129 B1), [hereinafter Gray].
Regarding claim 4, Chen-Bells suggest all the limitations and motivation of claim 2, as discussed above. Although Chen-Bells suggest wherein the first image is an image in which a plurality of images captured by the imaging unit, Chen-Bells do not explicitly disclose the images are stitched.
Gray suggests the images are stitched (Multiple standard resolution images can be stitched together to generate a panoramic or a composite image of a higher resolution; Abstract).
Therefore, it would have been obvious at the time the invention was filed to incorporate the display of Chen-Bells with the stitching suggested by Gray. The motivation would be to generate a panoramic or a composite image of a higher resolution. Gray at Abstract.
Regarding claim 21, Chen-Bells, further in view of Gray, [hereinafter Chen-Bells-Gray], suggest all the limitations and motivation of claim 4, as discussed above, in apparatus form rather than method form. Chen also discloses a method (A method for generating split screen; Abstract). Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 21.

 Claims 5, 6, 22, 23 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Bells, and further in view of Hasegawa et al., (U.S. Patent No. 7,697,025 B2), [hereinafter Hasegawa], (also using 15678996_2021-03-09_US_7697025_B2_M.pdf to simplify paragraph references to numbers).
Regarding claim 5, Chen-Bells suggest all the limitations and motivation of claim 1, as discussed above. However, Chen-Bells do not explicitly disclose wherein the indicator is rectangular.
Hasegawa suggests wherein the indicator is rectangular (A specified image display frame 102a (first sighting line) for recognizing the range displayed on the specified image display portion 103 is displayed on the entire image display portion 102. Note that the specified image display frame 102a is only an example, and an arrangement may be made wherein the range is shown in the specified image display portion 103 displayed on the entire image display portion 102 in various shapes as shown in FIGS. 5A through 5C, in the same way as with the above-described entire image display frame 101a; (51) col. 9, ln. 66 - col. 10, ln. 7 and Fig. 4, element 102a).
Therefore, it would have been obvious at the time the invention was filed to incorporate the display of Chen-Bells with the indicator shapes suggested by Hasegawa. The motivation would be to provide any shape the user desires. Hasegawa at (51) col. 10, ln. 5.
Regarding claim 6, Chen-Bells suggest all the limitations and motivation of claim 1, as discussed above. However, Chen-Bells do not explicitly disclose wherein the indicator is a frame.
Hasegawa suggests wherein the indicator is a frame (A specified image display frame 102a (first sighting line) for recognizing the range displayed on the specified image display portion 103 is displayed on the entire image display portion 102. Note that the specified image display frame 102a is only an example, and an arrangement may be made wherein the range is shown in the specified image display portion 103 displayed on the entire image display portion 102 in various shapes as shown in FIGS. 5A through 5C, in the same way as with the above-described entire image display frame 101a; (51) col. 9, ln. 66 - col. 10, ln. 7 and Fig. 4, element 102a).
 Therefore, it would have been obvious at the time the invention was filed to incorporate the display of Chen-Bells with the indicator shapes suggested by Hasegawa. The motivation would be to provide any shape the user desires. Hasegawa at (51) col. 10, ln. 5.
Regarding claim 22, Chen-Bells, further in view of Hasegawa, [hereinafter Chen-Bells-Hasegawa], suggest all the limitations and motivation of claim 5, as discussed above, in apparatus form rather than method form. Chen also discloses a method (A method for generating split screen; Abstract). Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 22.
Regarding claim 23, Chen-Bells-Hasegawa suggest all the limitations and motivation of claim 6, as discussed above, in apparatus form rather than method form. Chen also discloses a method (A method for generating split screen; Abstract). Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 23.
Regarding claim 36, Chen-Bells suggest all the limitations and motivation of claims 1 and 35, as discussed above. Chen also discloses the image corresponding to the region in the first image overlapped by the indicator (Fig. 2 displaying a picture overlapped an indicator). Therefore, the supporting rationale of the rejection to claims 1 and 35 applies equally as well to those elements of claim 36. However, Chen-Bells do not explicitly disclose an imaging unit configured to capture images included in the first image.
Hasegawa suggests an imaging unit configured to capture images included in the first image (The camera unit is moved to take images in the range selected with the entire image display frame 101a at predetermined time intervals, and a thumbnail obtained by thinning out the number of pixels of the image, configured of the multiple frames obtained thereby, in the vertical and horizontal direction, is used as the entire image. Or, an arrangement may be made wherein all taken images are stored; (50) and the entire image display portion 102 of the display unit 46 via the graphic controller 45. At the same time, the pan unit 36a and the tilt unit 37a are driven based on the positional information and elevation data of the frames read out, so that the orientation of the camera unit, is controlled, and image-taking is performed in this state; (88) col. 14, lns. 49-54).  
Therefore, it would have been obvious at the time the invention was filed to incorporate the display of Chen-Bells with the camera unit suggested by Hasegawa. The motivation would be to provide the movement range image display portion 101. Hasegawa at (90) col. 14, lns. 63-64.

Claims 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Bells, and further in view of Arita et al., (U.S. Patent No. 7,697,025 B2), [hereinafter Arita].
Regarding claim 8, Chen-Bells suggest all the limitations and motivation of claim 1, as discussed above. However, Chen-Bells do not explicitly disclose wherein the operation is a flick operation.
Arita suggests wherein the operation is a flick operation (FIG. 6 is a conceptual diagram of a flick operation (also simply referred to as a "flick") as Example 2 of the gesture operation; ¶0091 and Fig. 6).
Therefore, it would have been obvious at the time the invention was filed to incorporate the display of Chen-Bells with the gestures suggested by Arita. The motivation would be to distinguish finger movements on the touchscreen, where a flick is determined by the speed. Arita at ¶0092.
Regarding claim 9, Chen-Bells suggest all the limitations and motivation of claim 1, as discussed above. However, Chen-Bells do not explicitly disclose wherein the operation is a flick operation.
Arita suggests wherein the operation is a flick operation (FIG. 6 is a conceptual diagram of a flick operation (also simply referred to as a "flick") as Example 2 of the gesture operation; ¶0091 and Fig. 6).
Therefore, it would have been obvious at the time the invention was filed to incorporate the display of Chen-Bells with the gestures suggested by Arita. The motivation would be to distinguish finger movements on the touchscreen, where a flick is determined by the speed. Arita at ¶0092.
Regarding claim 25, Chen-Bells further in view of Arita, [hereinafter Chen-Bells-Arita], suggest all the limitations and motivation of claim 8, as discussed above, in apparatus form rather than method form. Chen also discloses a method (A method for generating split screen; Abstract). Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to those elements of claim 25.  
Regarding claim 26, Chen-Bells-Arita suggest all the limitations and motivation of claim 9, as discussed above, in apparatus form rather than method form. Chen also discloses a method (A method for generating split screen; Abstract). Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to those elements of claim 26.  


Claims 10 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Bells, and further in view of Ho et al., (U.S. Patent No. 10,126,913 B1), [hereinafter Ho].
Regarding claim 10, Chen-Bells suggest all the limitations and motivation of claim 1, as discussed above. However, Chen-Bells do not explicitly disclose wherein the first image is a panoramic image.
Ho suggests wherein the first image is a panoramic image (a user interaction with a geographically relevant image may cause an interactive panoramic presentation of street-level imagery to be presented; Abstract).
Therefore, it would have been obvious at the time the invention was filed to incorporate the display of Chen-Bells with the panoramic image suggested by Ho. The motivation would be to cover an extended geographic context. Ho at col. 6, ln. 25.
Regarding claim 27, Chen-Bells further in view of Arita, [hereinafter Chen-Bells-Arita], suggest all the limitations and motivation of claim 10, as discussed above, in apparatus form rather than method form. Chen also discloses a method (A method for generating split screen; Abstract). Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to those elements of claim 27.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. Takaoka shows a partial enlarged region over a target image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 7AM-4PM EST, alt FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Alison Slater/            Primary Examiner, Art Unit 2487